DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious a curved multi-mode interference (MMI) polarization splitter configured to split a light signal into a first signal having a first polarization and a second signal having a second polarization; a polarization rotator configured to rotate the second polarization of the second signal into a third polarization; and a polarization mode converter configured to convert the third polarization of the second signal into the first polarization in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious splitting, with a curved multi-mode interference (MMI) polarization splitter, a light signal into a first signal having a first polarization and a second signal having a second polarization; rotating the second polarization of the second signal into a third polarization; and converting the third polarization of the second signal into the first polarization in combination with the rest of claim 14.
It is noted that claim 14 is allowable because the unique combination of each and every specific element stated in the claim.

The prior art, either alone or in combination, does not disclose or render obvious a polarization rotator configured to rotate the second polarization of the first light signal into a third polarization, wherein the polarization rotator comprises a rib layer and a ridge layer; and a combiner configured to form a combined light signal by combining the first light signal having a third polarization with a second light signal having the first polarization in combination with the rest of claim 18.
It is noted that claim 18 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a polarization rotator configured to rotate the second polarization of the second signal into a third polarization, wherein the polarization rotator comprises an input port and an output port, wherein the input port is at or about 420 nm wide, and the output port is at or about 1000 nm wide; and a polarization mode converter configured to convert the third polarization of the second signal into the first polarization in combination with the rest of claim 21.
It is noted that claim 21 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious the polarization rotator comprises a rib layer and a ridge layer; and a polarization mode converter configured to convert the third polarization of the second signal into the first polarization in combination with the rest of claim 22.
It is noted that claim 22 is allowable because the unique combination of each and every specific element stated in the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874